                                                                             ^fvf
Case 1:19-cv-02589-LDH-RML Document 14 Filed 10/18/19 Page 1 of 2 PageID #: 78 /s/
                                                                               (RML)
  Case l:19-cv-02589-LDH-RML Document 10-1 Filed 08/20/19 P4ge 1 of 2 PagelD #: 68


                           INITIAL CONFERENCE QUESTIONNAIRE
    CASE NAME:                        V.           BOCKET NO.:|1- ^1/ - 2-^9^
    I.    Date for completion of automatic disclosures required by Rule 26(a)(1) ofthe Federal   r.
          Rules of Civil Procedure, if not yet made: \\/[JI ^                                    '
          If additional interrogatories beyond the 25 permitted under Rule 33(a)of the Federal
          Rules of Civil Procedure are needed,the maximum number by:
           piaintiff(s)      and defendant(s)

          Maximum number of requests for admission by: plaintiff(s)          and defendant(s)

          Number of depositions by plaintiff(s) of: parties ^ non-parties 0 5.Number of
          depositions by defendant(s) of: parties f      non-parties

          Time limits for depositions: /
                                       ^           I        -Ha
                                                            ' fJ I ['V I

          Date for completion offactual discovery: ^
                                                              ^V


          Number ofexpert witnesses of plaintiff(s): 0 ^medical t) non-medical
                  Date for expert report(s):    }/\ 0^

    9. Number ofexpert witnesses of defendant(s): /j^jA medical Ar           hon-medical


                  Date for expert report(s):

    10.   Date for   completion ofexpert discovery: 9j j ^
    11. Time for amendment ofthe pleadings by plaintiff(s) Lj\^ lO                   or by
          defendant(s) '2^/         'XS
    12.   Number of proposed additional parties to be joined by p!aintiff(s) Q and by
          defendant(s)^i^:^nd time for completion ofjoinder:
    13. Types ofcontemplated dispositive motions: plaintiff(s): S             jw^lefendantf;
    14.   Dates for filing contemplated dispositive motions: pla!ntifT(s):
          defendant(s): fj,
    15.   Have counsel reached any agreements regarding electronic discovery? If so, p^ase
          describe at the initial conference.                                         '
Case 1:19-cv-02589-LDH-RML Document 14 Filed 10/18/19 Page 2 of 2 PageID #: 79
